                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MATTHEW J. PETRAKIS,                            )
 #B19052,                                        )
                                                 )
                Plaintiff,                       )
                                                 )          Case No. 19-cv-00579-NJR
 vs.                                             )
                                                 )
 SCOTT THOMPSON,                                 )
 CHRISTINE BROWN,                                )
 PERCY MYERS, and                                )
 ROB JEFFREYS,                                   )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Matthew Petrakis, an inmate in the Illinois Department of Corrections, filed this

case alleging deprivation of his constitutional rights pursuant to 42 U.S.C. § 1983, as well as

violations of the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”).

Petrakis claims that Defendants are denying him adequate accommodation for his hearing loss

under the ADA and RA and are also deliberately indifferent to his serious medical needs.

       Several motions are now before the Court: Petrakis has filed a Motion for Partial Summary

Judgment against Defendants Jeffreys, Thompson, and Brown (Doc. 51), a Motion to Supplement

his exhibits within the motion for partial summary judgment (Doc. 53), and a Motion for Partial

Summary Judgment against Defendant Myers (Doc. 54); Defendants have filed motions to stay

the deadline to respond to both Petrakis’s motions for summary judgment pending the conclusion

of discovery (Docs. 55 and 57); and Petrakis has filed responses in opposition to the requests for

a stay. (Docs. 58 and 59).
         In his motions, Petrakis argues that based on Defendants’ answers to the amended

complaint (Docs. 44 and 49), there are no genuine issues of material fact, and thus he is entitled to

judgment as a matter of law. (Doc. 51, p. 5, and Doc. 54, p. 4).

        The Court finds that Petrakis’s motions are premature. Generally, “[s]ummary judgment

should not be entered ‘until the party opposing the motion has had a fair opportunity to conduct

such discovery as may be necessary to meet the factual basis for the motion.’” Grayson v. O’Neill,

308 F.3d 808, 815 (7th Cir. 2002) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986).

See also Smith v. OSF HealthCare Sys., 933 F.3d 859, 866 (7th Cir. 2019) (emphasizing “the

importance of allowing a party the opportunity to take meaningful discovery before granting

summary judgment”). Furthermore, the Court notes that “[t]he Prison Litigation Reform Act of

1995 (“PLRA”) mandates that an inmate exhaust ‘such administrative remedies as are available’

before bringing suit to challenge prison conditions.” Ross v. Blake, 136 S.Ct. 1850, 1854-55 (2016)

(citing 42 U.S.C. § 1997e(a)). Although exhaustion “is an affirmative defense with the burden of

proof on the defendants”, Maddox v. love, 655 F.3d 709, 720 (7th Cir. 2011), it is still a prerequisite

to filing a suit.

        Not only has the Court not yet entered a discovery scheduling order on the merits, but

Defendant Myers has raised failure to exhaust administrative remedies prior to the initiation of this

cause of action as an affirmative defense. (Doc. 49, p. 4). Because of Myers’s affirmative defense,

the Court’s procedure is to stay discovery on the merits and enter a scheduling order regarding

initial disclosures and the dispositive motion on failure to exhaust. Therefore, both motions for

partial summary judgment (Docs. 51 and 54) are denied without prejudice and, if the case proceeds

past the exhaustion phase, may be refiled at the close of discovery. See FED. R. CIV. P. 56(b) and

(d). The motions to stay filed by Defendants (Docs. 55 and 57) will be denied as moot.
       For these reasons, the Motion to Supplement Exhibit (Doc. 53) is GRANTED. The Clerk

of Court is DIRECTED to file refile Doc. 53 as a supplement to Doc. 51, Petrakis’s Motion for

Partial Summary Judgment. Petrakis’s Motions for Partial Summary Judgment (Docs. 51 and 54)

are DENIED without prejudice, and Defendants’ Motions to Stay (Docs. 55 and 57) are

DENIED as moot.

       IT IS SO ORDERED.

       DATED: 10/16/2019

                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge
